Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.


	

Status of Application
This office action is in response to the most recent filing by applicants on 10/13/21. 
Claims 1, 11 and 16 are amended
Claims 7 and 19 are cancelled
Claim 22 is newly added
Claims 1-6, 8-18, and 20-22 are pending

Note:
Claims 1-6, 8-18, and 20-21 have previously overcome the rejection under 35 U.S.C. 101. The claims recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claim limitations recite “further comprising a robotic repair system that automatically repairs the equipment responsive to receiving a signal from the one or more processors based on the maintenance schedule” integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-11, 14-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yitbarek; Anbessie A. et al. (US 20100070237), further in view of Lewis, Michael W. (US 2005/0038579) and Dost; Richard et al. (US 20170295057).

As per claims 1, 11 and 16: Yitbarek shows:
A method (Yitbarek shows: [0002], [0007]) comprising:
A system (Yitbarek shows: [0002], [0007]) comprising: 
one or more processors (Yitbarek shows: Fig. 4, 404, “Processor Unit”), and 
a memory having executable instructions accessible by the one or more processors, wherein, responsive to execution of the instructions, the one or more processors configured to (Yitbarek shows: [0038], memory, also see [0049]-[0054]):
Regarding the claim limitations below:
“obtain identification data associated with equipment, usage data indicative of usage of the equipment and a maintenance frequency requirement for the equipment, the maintenance frequency requirement for the equipment dictating a maintenance frequency at which the equipment is to be one or more of repaired or inspected” 
Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”; Yitbarek shows: [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Further in [0060]: shows factors that influence maintenance including an environment surrounding the component, frequency of utilization of the component. Here, Yitbarek shows maintenance frequency being used to determine why anomalies exist in the maintenance of the equipment and also in the potential risk calculations which reads on the claims above.
In the claim above, it should be noted that even though Yitbarek does not explicitly show “identification data for equipment” in the claim above. 
However, secondary reference Lewis shows “identification data for equipment” at least in [0050]: equipment ID. 
Reference Yitbarek and Reference Lewis are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective; 
Regarding the claim limitations below:
“one or more of create or modify a digital twin of the equipment based on the identification data, the digital twin representing a digital copy of the equipment, wherein one or more potential or hypothetical conditions of the equipment based on the usage data are configured to be applied to the digital twin of the equipment to determine a usage maintenance requirement of the equipment, the usage maintenance requirement dictating a usage maintenance frequency at which the equipment is to be one or more of repaired or inspected;” 
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “create or modify a digital twin of the equipment”. Based on applicants’ specification, the limitation above is reasonably understood as digital simulation (see spec. [0013]-[0014]). Further, Reference Lewis also does not show “create or modify a digital twin of the equipment”.
However, Reference Dost shows “create or modify a digital twin of the equipment” (see [0013]: provides “digital twins” of the fleet assets (e.g., a “physical twin” of a pair being the physical asset, and a “digital twin” being a digital model of the physical asset). The digital twin receives sensor data from the physical twin and uses the sensor data for various purposes, such as modeling of the physical asset. The service and API described herein may be provided for the digital twin, allowing asset managers to perform analytics and other forms of analysis and processing. [0034]: digital representation. [0067]: digital twin).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dost in the system of Yitbarek, in order to provide for a system that allows the digital twin receives sensor data from the physical twin and uses the sensor data for various purposes, such as modeling of the physical asset. The service and API described herein may be provided for the digital twin, allowing asset managers to perform analytics and other forms of analysis and processing as taught by Reference Dost (see at least in [0013]) so that the process of maintenance optimization can be made more efficient and effective.
Yitbarek shows potential defects capturing in [0043] and capturing potential anomalies in [0043]. In [0062]: potential latent anomaly, at least these paragraphs of Yitbarek show “wherein one or more potential or hypothetical conditions of the equipment based on the usage data are configured” in the claim above; and 
Regarding the claim limitations below:
“determine whether the maintenance frequency is greater than or less than the usage maintenance frequency,”
Yitbarek shows: Fig. 4, 404, “Processor Unit”, Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”, [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”.
Regarding the claim limitations below:
“wherein, responsive to determining that the maintenance frequency is greater than the usage maintenance frequency, the one or more processors are configured to determine a maintenance schedule dictating the one or more of repairing or inspecting the equipment at least as often as the usage maintenance frequency and”
Yitbarek shows: [0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”. Yitbarek shows: Fig. 4, 404, “Processor Unit”, Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”, [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”.
Regarding the claim limitations below:
“wherein, responsive to determining that the first lower limit maintenance frequency is less than the usage maintenance frequency, the one or more processors are configured to determine the maintenance schedule dictating the one or more of repairing or inspecting the equipment at least as often as the maintenance frequency.”
Yitbarek shows: [0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”. Yitbarek shows: Fig. 4, 404, “Processor Unit”, Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”, [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Further in [0060]: shows factors that influence maintenance including an environment surrounding the component, frequency of utilization of the component.

As per claim 3: Yitbarek shows:
wherein the equipment is one or more of an automobile, a rail vehicle, a truck, a marine vessel, a mining vehicle, an aerial drone, or another aerial vehicle ([0038]: airplane).

As per claims 5, 14 and 18: 
wherein the usage data includes one or more of a weather condition, an amount of traffic passing over or through the equipment, a distance that the equipment has moved, an amount of time that the equipment has been actively used, or a total weight or a total mass on the equipment.
Regarding the claim limitation above, Yitbarek does not show the above limitations. However, Lewis shows “weather” at least in [0012] and “distance traveled” at least in [0059].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 8: Yitbarek shows:
wherein the one or more processors are configured to modify the maintenance schedule into a revised schedule responsive to a change in one or more of the maintenance frequency requirement or the usage frequency requirement ([0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”).

As per claims 9 and 15: 
further comprising modifying the maintenance schedule into a revised schedule based on one or more of a change in the maintenance frequency requirement, a change in the usage maintenance frequency, historical accidents of other equipment of a common type of equipment, or historical defects in other equipment of the common type of equipment.
Regarding the claim limitation above, Yitbarek does not show the “accidents” in the claim above. However, Lewis shows “accidents” at least in [0006].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 10: Yitbarek shows:
wherein the one or more processors are configured to modify the maintenance schedule into a revised schedule also based on historical defects in other equipment of a common type of equipment ([0043] and [0076]).

As per claim 17: 
wherein the identification data includes one or more of a location of the equipment, an amount of vehicular traffic passing over or through the equipment, a functional or non-functional state of the equipment, or a type of usage of the equipment.
Regarding the claim limitation above, Yitbarek does not show the above limitations. However, Lewis shows “location” ([0012], [0041]-[0052]) and “distance traveled” at least in [0059].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 21: 
wherein creating or modifying the digital twin includes simulating usage of the equipment under one or more of potential or hypothetical conditions.
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “create or modify a digital twin of the equipment”. Based on applicants’ specification, the limitation above is reasonably understood as digital simulation (see spec. [0013]-[0014]). Further, Reference Lewis also does not show “create or modify a digital twin of the equipment”.
However, Reference Dost shows “create or modify a digital twin of the equipment” (see [0013]: provides “digital twins” of the fleet assets (e.g., a “physical twin” of a pair being the physical asset, and a “digital twin” being a digital model of the physical asset). The digital twin receives sensor data from the physical twin and uses the sensor data for various purposes, such as modeling of the physical asset. The service and API described herein may be provided for the digital twin, allowing asset managers to perform analytics and other forms of analysis and processing. [0034]: digital representation. [0067]: digital twin).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dost in the system of Yitbarek, in order to provide for a system that allows the digital twin receives sensor data from the physical twin and uses the sensor data for various purposes, such as modeling of the physical asset. The service and API described herein may be provided for the digital twin, allowing asset managers to perform analytics and other forms of analysis and processing as taught by Reference Dost (see at least in [0013]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 22: Yitbarek shows:
wherein the maintenance frequency requirement for the equipment dictates a lower limit on the maintenance frequency at which the equipment is to be one or more of repaired or inspected.
In the claim above, it should be noted that even though Yitbarek shows maintenance frequency being used to determine why anomalies exist in the maintenance of the equipment and also in the potential risk calculations, Yitbarek does not explicitly show “a lower limit” in the claim above. 
However, secondary reference Lewis shows “a lower limit” at least in [0058]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

Claims 2, 4, 6, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yitbarek; Anbessie A. et al. (US 20100070237), further in view of Lewis, Michael W. (US 2005/0038579);  Dost; Richard et al. (US 20170295057) and Froom; Douglas Allen et al. (US 2013/0261876).

As per claims 2 and 12: 
further comprising a robotic repair system that automatically repairs the equipment responsive to receiving a signal from the one or more processors based on the maintenance schedule.
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “robotic repair”. Further, Reference Lewis also does not show “robotic repair”.
Reference Froom shows “robotic repair” at least in ([0056], [0070]-[0071], [0080]-[0090], [0103]-[0108]).
Reference Yitbarek and Reference Froom are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.

As per claims 4 and 13: 
wherein the equipment is one or more of a switch at an intersection between two or more routes, a light signal, or a gate that operates to block passage of traffic over a segment of a route.
Regarding the claim above, Yitbarek does not show any of the above limitations. However, Lewis shows “signal” at least in [0050].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective
Further, Froom shows “a light signal” and “switch” (at least in [0059]-[0069], [0078]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 6: 
wherein the maintenance frequency requirement for the equipment comprises a legislative requirement.
Regarding the claim limitation above, Yitbarek in view of Lewis does not show “legislative” or regulatory requirement (as described in applicants specification see [0037]).
Froom shows “legislative” or regulatory requirement at least in [0101]: FAA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 20: 
wherein the maintenance frequency requirement for the equipment is a delegated legislative requirement.
Regarding the claim limitation above, Yitbarek in view of Lewis does not show “legislative” or regulatory requirement (as described in applicants specification see [0037]).
Froom shows “legislative” or regulatory requirement at least in [0101]: FAA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.

Response to Arguments
Applicants arguments are moot in view of the new grounds of rejection necessitated by the amendments.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2013/0288210) Stewart; Andrew James et al. A semi-automated maintenance management system instructs a technician to disassemble a component into parts, compare each part to a reference entry and identify any discrepancies between the part and the reference entry, repair or replace the component according to instructions automatically provided for the discrepancy when a known discrepancy is found, create a disposition when an unknown discrepancy is found, and reassemble the component (Abstract).

Foreign Reference:
(DE 102007029248 A1) HORCH ALEXANDER. This reference is concerned with forecast-data e.g. life span data, determining method for .e.g. wear-afflicted machine, involves updating forecast-data considering actual process data such that updated process information is provided as maintenance and measurement data.

NPL Reference:
Zhang, Hao et al. A Digital Twin-Based Approach for Designing and Multi-Objective Optimization of Hollow Glass Production Line. Published in: IEEE Access (Volume: 5, Page(s): 26901-26911). (Year: 2013). Key Laboratory of Computer Integrated Manufacturing System, Guangdong University of Technology, Guangzhou, China. This reference is concerned with achieving smart manufacturing, resulting in the increasing number of newly designed production lines in both developed and developing countries. Under the individualized designing demands, more realistic virtual models mirroring the real worlds of production lines are essential to bridge the gap between design and operation. This paper presents a digital twin-based approach for rapid individualized designing of the hollow glass production line. The digital twin merges physics-based system modeling and distributed real-time process data to generate an authoritative digital design of the system at pre-production phase. A digital twin-based analytical decoupling framework is also developed to provide engineering analysis capabilities and support the decision-making over the system designing and solution evaluation. Three key enabling techniques as well as a case study in hollow glass production line are addressed to validate the proposed approach.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624